COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Stella D. Carlos Salmeron v. Felipe De Jesus Garcia Santacruz

Appellate case number:    01-19-00087-CV

Trial court case number: 1117543

Trial court:              County Civil Court at Law No. 2 of Harris County

        On May 7, 2020, this Court issued an order, advising appellant that her brief did not comply
with Rule 38.1. See TEX. R. APP. P. 38.1. The Court ordered appellant to file an amended brief in
accordance with Rule 38.1 and advised appellant that if another non-compliant brief was filed, it
would be treated as if no brief had been filed. See TEX. R. APP. P. 38.9. The amended brief was
due to be filed on July 6, 2020. No amended brief was filed.
       Accordingly, the Court orders appellant to file an amended brief within 10 days of the
date of this order, or the appeal may be dismissed for want of prosecution. See TEX. R. APP. P.
38.1; 42.3.
       It is so ORDERED.

Judge’s signature: ___/s/ Peter Kelly_______
                    Acting individually  Acting for the Court


Date: _September 10, 2020____